Citation Nr: 0909751	
Decision Date: 03/16/09    Archive Date: 03/26/09

DOCKET NO.  08-11 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to an evaluation in excess of 10 percent 
disabling for major depressive disorder.

3.  Entitlement to an evaluation in excess of 10 percent 
disabling for endometriosis.

4.  Entitlement to an evaluation in excess of 10 percent 
disabling for psoriasis of the scalp.

5.  Entitlement to an initial compensable rating for patellar 
tendinitis of the right knee.

6.  Entitlement to an evaluation in excess of 10 percent 
disabling for patellar tendinitis of the right knee, for the 
period beginning November 4, 2008.

7.  Entitlement to an initial compensable rating for patellar 
tendinitis of the left knee.

8.  Entitlement to a total disability evaluation based on 
individual unemployability due to the Veteran's service-
connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran had active duty from July 1993 to May 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) from February 2008, May 2008, and July 2008 rating 
decisions of a Department of Veterans Affairs (VA) Regional 
Office (RO).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

This case was previously before the Board in September 2008 
when it was remanded for further development.

In a January 2009 rating decision, the RO increased the 
rating of the Veteran's right knee patellar tendinitis from 
noncompensably disabling to 10 percent disabling, effective 
November 4, 2008.  Because the increase in the evaluation of 
the disability does not represent the maximum rating 
available for the condition, the Veteran's claim remains in 
appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

The issue of entitlement to an evaluation in excess of 10 
percent disabling for endometriosis and entitlement to a TDIU 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no competent medical evidence associating the 
Veteran's current low back disorder with the Veteran's in-
service treatment for low back pain.

2.  The Veteran's major depressive disorder is manifested by 
occupational and social impairment, with reduced reliability 
and productivity, resulting in moderate overall impairment.

3.  The Veteran's psoriasis affects 5 percent of the exposed 
area of the Veteran's body and is not noted to be 
disfiguring.  The Veteran uses medicated shampoos and has not 
been prescribed systemic therapy to control her psoriasis.

4.  For the entire period on appeal the Veteran's right knee 
manifested a diagnosis of patellar tendinitis.  The Veteran's 
right knee patellar tendinitis does not manifest ankylosis, 
recurrent subluxation or lateral instability, dislocated 
semilunar cartilage, limitation of flexion to 30 degrees, 
extension limited to 15 degrees, or impairment of the tibia 
and fibula.

5.  For the entire period on appeal the Veteran's left knee 
manifested a diagnosis of patellar tendinitis.  The Veteran's 
right knee patellar tendinitis does not manifest ankylosis, 
recurrent subluxation or lateral instability, dislocated 
semilunar cartilage, limitation of flexion to 30 degrees, 
extension limited to 15 degrees, or impairment of the tibia 
and fibula.


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.309 (2008)

2.  The criteria for an evaluation of 50 percent for major 
depressive disorder have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 
4.130, Diagnostic Code 9434 (2008).

3.  The criteria for an evaluation in excess of 10 percent 
disabling for psoriasis of the scalp have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.321, 4.1, 4.2, 4.3, 4.7, 4.118, Diagnostic Codes 7806, 7816 
(2008).

4.  The criteria for an initial evaluation of 10 percent for 
patellar tendinitis of the right knee have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.321, 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Codes 5024, 
5256-62 (2008).

5.  The criteria for an evaluation in excess of 10 percent 
disabling for patellar tendinitis of the right knee, 
beginning November 4, 2008, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 
4.2, 4.3, 4.7, 4.71a, Diagnostic Codes 5024, 5256-62 (2008).

6.  The criteria for an initial evaluation of 10 percent 
disabling, and no higher, for patellar tendinitis of the left 
knee have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.71a, 
Diagnostic Codes 5024, 5256-62 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in December 2007 that fully 
addressed all notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although the notice 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to this claimed condition.  

Here, in regard to the Veteran's claims of entitlement to a 
compensable initial evaluation for right knee patellar 
tendinitis and entitlement to a compensable initial 
evaluation for left knee patellar tendinitis, the Veteran is 
challenging the initial evaluation and effective date 
assigned following the grant of service connection.  In 
Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

In regard to the Veteran's claims of entitlement to an 
evaluation in excess of 10 percent disabling for major 
depressive disorder and entitlement to an evaluation in 
excess of 30 percent disabling for psoriasis of the scalp, 
for an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the Veteran 
that, to substantiate a claim, the Veteran must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the Veteran's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  Further, if the Diagnostic Code under which 
the Veteran is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the Veteran demonstrating a noticeable worsening 
or increase in severity of the disability and the effect that 
worsening has on the Veteran's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the Veteran.  Additionally, the Veteran must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  As with proper notice for an initial disability rating 
and consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the Veteran may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id. at 43-44. 

Here, the duty to notify regarding the Veteran's claims of 
entitlement to an evaluation in excess of 10 percent 
disabling for psoriasis of the scalp and entitlement to an 
evaluation in excess of 10 percent disabling for major 
depressive disorder was satisfied prior to the initial AOJ 
decisions in letters dated in April 2008 and May 2008.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records dated February 1999 to July 2008.  The Veteran 
submitted private treatment records from University of 
Mississippi Medical Center, dated April 2000 to July 2003, 
and University Pavilion, dated in October 1999.  The 
appellant was afforded VA medical examinations in January 
2008, May 2008, and November 2008.  Significantly, neither 
the appellant nor his or her representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

II. Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1137; 38 
C.F.R. § 3.303.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  In addition, the law provides that, where a 
Veteran served ninety days or more of active military 
service, and certain chronic diseases, such as arthritis, 
become manifest to a degree of 10 percent or more within one 
year after the date of separation from such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that a Veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

The Court has also held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Veteran's service treatment records reveal that she was 
treated for low back pain while in service.  The Veteran's 
post-service treatment records reveal that the Veteran 
complained of and was treated for low back pain in January 
2000.  A VA X-ray examination of the Veteran's spine, dated 
in June 2003, revealed a sclerotic line going through the 
superior part of the L1 lumbar vertical body.  In June 2004 
the Veteran was treated for back pain after a motor vehicle 
accident and was diagnosed with a mild back muscle strain.

In November 2005 the Veteran underwent a magnetic resonance 
imaging (MRI) scan of the spine.  The scan revealed no 
evidence of acute disk herniation and minimal spinal canal 
stenosis at L4-L5 level secondary to disk degeneration 
associated with bulging of the disk and mild hypertrophic 
changes.

In May 2006, July 2006, and September 2007 the Veteran was 
treated for low back pain.  In July 2006 the Veteran was 
diagnosed with chronic low back pain, degenerative disk 
disease, and degenerative joint disease. 

In May 2008 the Veteran was afforded a VA Compensation and 
Pension (C&P) spine examination.  The Veteran indicated that 
she developed low back pain while on active duty.  She stated 
that she was treated for her low back pain with physical 
therapy and placed on profile.  The Veteran noted that her 
low back pain has continued since service and is exacerbated 
with sitting, standing, and lifting.  She stated that the 
pain radiates around her right side to the thigh.  The 
Veteran noted that she occasionally takes Oxycodone for the 
pain and has used a TENS unit.  She indicated relief from 
heat and rest.  The Veteran had not been prescribed bed rest 
in the year prior to the examination.  She did not use any 
aids for ambulation.  The Veteran was noted to have injured 
her back in a motor vehicle accident in 2003 and was treated 
at that time for a mild compression fracture of the L1.  The 
Veteran was not noted to have had any spinal surgery or 
problems with daily activities.  X-ray examination of the 
back revealed a normal lumbosacral spine.  An MRI scan of the 
lumbosacral spine revealed some bulging of the L4-L5 disk 
with no disk herniation.  The L5-S1 disk showed some water 
loss and bulging without disk herniation.  The examiner 
diagnosed the Veteran with mild degenerative disk disease of 
the L5. 

In November 2008 the Veteran was afforded another VA C&P 
examination.  The Veteran reported that she had chronic, 
recurrent back pain with radiation into the right leg to 
about the level of the knee.  She indicated that her back 
pain is exacerbated with prolonged sitting, standing, or 
driving.  The Veteran also indicated that she has pain going 
up and down stairs.  She reported flare-ups of low back pain 
occurring two or three times a week.  The Veteran was noted 
not to have been prescribed bed rest for her back pain.  
After examination, the Veteran was diagnosed with lumbar 
spondylosis and degenerative disk disease.  The examiner 
indicated that there was no evidence of degenerative disease 
of the spine in the Veteran's service treatment records and 
rendered the opinion that the Veteran's current back 
condition was likely age related and less likely as not due 
to any incident or occurrence in service.

In light of the evidence, the Board finds that entitlement to 
service connection for a low back disorder.  While the 
Veteran was treated for back pain while in service with 
physical therapy and a profile the Veteran was not diagnosed 
with any degenerative back condition while in service.  Upon 
examination in November 2008 the opinion was rendered that 
the Veteran's current back condition was less likely as not 
related to the Veteran's service and was likely age related.  
As such, the Veteran's claim of entitlement to service 
connection for a low back disorder must be denied.

In reaching the decision above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to service connection 
for a low back disorder, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III. Higher Evaluations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
when an appeal arises from the initially assigned rating, 
consideration must be given as to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are 
appropriate in any increased-rating claim in which distinct 
time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pyramiding, the evaluation of the same disability, or the 
same manifestation of a disability, under different 
diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.  It is 
possible, however, for a Veteran to have separate and 
distinct manifestations attributable to the same injury, 
which would permit a rating under several diagnostic codes.  
The critical element permitting the assignment of multiple 
ratings under several diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A. Major Depressive Disorder

The Veteran seeks entitlement to an increased evaluation for 
major depressive disorder, currently evaluated at 10 percent 
disabling, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 
9434.

Under Diagnostic Code 9434 a 30 percent rating is warranted 
when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation requires occupational and social 
impairment with deficiencies in most areas, including work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as suicidal ideation; obsessional rituals 
which interfere with routine activities; intermittently 
illogical, obscure, or irrelevant speech; near-continuous 
panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.  
Id.  The highest rating of 100 percent evaluation is not 
warranted unless there is total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent ability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of closes relatives, own 
occupation, or own name.  Id.

Use of the phrase "such symptoms as," followed by a list of 
examples, provides guidance as to the severity of symptoms 
contemplated for each rating, in addition to permitting 
consideration of other symptoms, particular to each Veteran 
and disorder, and the effect of those symptoms on the 
claimant's social and work situation.  See Mauerhan v. 
Principi, 16 Vet. App. 436, 442 (2002).

When evaluating a mental disorder, consideration shall be 
given to the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the Veteran's 
capacity for adjustment during periods of remission.  The 
rating will be based on all the evidence of record that bears 
on occupational and social impairment rather than solely on 
an examiner's assessment of the level of disability at the 
moment of examination.  It is the responsibility of the 
rating specialist to interpret reports of examination in the 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability present.  
38 C.F.R. § 4.2.

GAF scores, which reflect the psychological, social, and 
occupational functioning of an individual on a hypothetical 
continuum of mental health, are also useful indicators of the 
severity of a mental disorder.  See Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).  
An examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  See 38 C.F.R. 
§ 4.126; VAOPGCPREC 10-95 (Mar. 31, 1995).  The DSM-IV 
describes a GAF score of 21 to 30 as "[b]ehavior is 
considerably influenced by delusions or hallucinations OR 
serious impairment in communication of judgment (e.g., 
sometimes incoherent, acts grossly inappropriately, suicidal 
preoccupation) OR inability to function in almost all areas 
(e.g., stays in bed all day; no job, home, or friends)."  A 
GAF score of 31-40 indicates some impairment in reality 
testing or communications or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood.  A 41 to 50 rating indicates serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious difficulty in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A 51 to 60 rating indicates 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  A score of 61 
to 70 is reflective of some mild (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupation, or 
school functioning, (e.g., occasional truancy, or theft 
within the household), but generally functioning pretty well, 
has some meaningful interpersonal relationships.  Diagnostic 
and Statistical Manual of Mental Disorders (4th ed.) (DSM-
IV).

In an October 2007 VA treatment note the Veteran was noted to 
be alert and oriented, moderately groomed, cooperative, have 
no involuntary movements, have speech of regular rate and 
volume.  The Veteran had no suicidal or homicidal ideations 
and no auditory or visual hallucinations.  Her thought 
processes were logical.  The Veteran was diagnosed with major 
depressive disorder and assigned a GAF score of 60.

In a November 2007 VA treatment note the Veteran was noted to 
be alert and oriented, moderately groomed, cooperative, have 
no involuntary movements, have speech of regular rate and 
volume.  The Veteran had no suicidal or homicidal ideations 
and no auditory or visual hallucinations.  Her thought 
processes were logical.  The Veteran was diagnosed with major 
depressive disorder and assigned a GAF score of 65.

In a December 2007 VA treatment note the Veteran was noted to 
be alert and oriented, moderately groomed, cooperative, have 
no involuntary movements, have speech of regular rate and 
volume.  The Veteran had no suicidal or homicidal ideations 
and no auditory or visual hallucinations.  Her thought 
processes were logical.  The Veteran was diagnosed with major 
depressive disorder and assigned a GAF score of 65.

In January 2008 the Veteran was afforded a VA C&P 
examination.  The Veteran reported that she continued to be 
depressed.  She noted problems with her sleep, having no 
energy or motivation, being irritable, having memory 
problems, and crying spells.  The Veteran reported that she 
did not socialize with friends or family.  She indicated 
having thought about suicide at times but not at the time of 
the examination.  She stated that ether was nothing that she 
enjoyed and that she had no goals or motivation.  The 
examiner indicated that the Veteran had clinical signs of 
depression that were mild to moderate and daily.  Upon 
examination the Veteran was noted to be alert and oriented, 
casually dressed and well-groomed, cooperative and attentive, 
have normal psychomotor activity, have normal eye contact, 
and have quiet, spontaneous speech of normal rate and rhythm.  
Her thought processes were goal directed and coherent and she 
denied suicidal and homicidal ideation or plan and auditory 
and visual hallucinations.  The Veteran's memory was grossly 
intact and her insight and judgment were fair.  The examiner 
diagnosed the Veteran with major depressive disorder and 
assigned a GAF score of 60.  The examiner indicated that the 
Veteran's social functioning but not her industrial 
functioning was impaired by her major depressive disorder.

In a January 2008 VA treatment note, the Veteran was noted to 
be alert and oriented, moderately groomed, cooperative, have 
no involuntary movements, have speech of regular rate and 
volume.  The Veteran had no suicidal or homicidal ideations 
and no auditory or visual hallucinations.  She had fair 
judgment and insight.  The Veteran was diagnosed with major 
depressive disorder and assigned a GAF score of 65.

In a VA treatment note, dated in February 2008, the Veteran 
was noted to be alert and oriented, moderately groomed, 
cooperative, have no involuntary movements, and have speech 
of regular rate and volume.  The Veteran denied suicidal and 
homicidal ideations.  She had fair judgment and insight.  The 
Veteran was diagnosed with major depressive disorder and 
assigned a GAF score of 65.

In a March 2008 VA treatment note the Veteran was noted to 
have decreased interest and pleasure in activities, an 
appropriate appetite, and passive thoughts of death every 
other day.  The Veteran denied suicidal and homicidal 
ideations.  The Veteran was noted to be alert and oriented, 
moderately groomed, calm and cooperative, have moderate eye 
contact, have no involuntary movements, and have speech of 
regular rate and volume.  Her thought processes were logical 
and she had no delusions or no auditory or visual 
hallucinations.  She had fair judgment and insight.  The 
Veteran was diagnosed with major depressive disorder and 
assigned a GAF score of 60.

In a VA treatment note, dated in April 2008, the Veteran was 
noted to be cooperative and calm, alert and oriented, 
moderately groomed, have moderate eye contact, logical 
thought processes, speech of regular rate and volume, have an 
appropriate affect, have no involuntary movements, and have a 
depressed mood.  The Veteran had no delusions, no suicidal or 
homicidal ideations, and no auditory or visual 
hallucinations.  She had fair judgment and insight.  The 
Veteran was diagnosed with major depressive disorder and 
assigned a GAF score of 60.

In May 2008 the Veteran was afforded a VA C&P examination.  
The Veteran was noted to have a depressed mood, irritability, 
loss of interest in previously enjoyable activity, crying 
spells, insomnia, daytime fatigue, los self-esteem, 
hopelessness, and poor concentration.  The Veteran denied 
suicidal and homicidal ideations, plans, and attempts.  The 
examiner noted that the Veteran had clinical symptoms daily 
of moderate severity.  The Veteran reported spending most of 
her time at home.  She watches television, naps, uses her 
computer for e-mail, and talks to friends on the telephone.  
She denied visiting with anyone socially.  Upon examination, 
the Veteran was noted to be alert and oriented, casually 
dressed and well-groomed, and cooperative and attentive.  The 
Veteran was not guarded or evasive and had normal psychomotor 
activity.  She had adequate eye contact.  She described 
herself as very down.  Her speech was normal in amount, rate, 
and rhythm.  The Veteran's thought processes were goal 
directed and coherent.  She denied suicidal and homicidal 
ideations and plans and had no evidence of compulsions or 
obsessions.  There was no evidence of psychosis.  She denied 
auditory and visual hallucinations.  There was no evidence of 
delusional thinking.  The Veteran's memory was intact, 
abstraction was normal, and insight and judgment were fair.  
The examiner diagnosed the Veteran with major depressive 
disorder and assigned a GAF score of 60.  The examiner 
indicated that the GAF score of 60 reflected moderate 
impairment in industrial and social functioning.  The 
examiner noted that the Veteran has been unemployed since 
March 2008, is capable of participating in interpersonal 
relationships with family members.  

In June 2008 the Veteran was admitted to the VA medical 
center in Jackson, Mississippi for psychiatric 
hospitalization.  Upon admission she was diagnosed with major 
depressive disorder and a GAF score of 40 was assigned.  The 
Veteran reported recent suicidal thoughts and plans.  She 
stated that she heard voices and saw visions of her deceased 
grand-mother; however, she denied delusions.

In a VA treatment note, dated in July 2008, the Veteran was 
noted to report that she had an increased appetite for sweet 
food, got good sleep but felt drowsy until noon, had good 
energy, and had been doing fun activities that she had not 
done in a long time.  The Veteran stated that she still heard 
voices but more infrequently.  The Veteran was noted to be 
alert and oriented times 4, moderately groomed, and calm and 
cooperative.  The Veteran smiled and laughed appropriately, 
had a regular rate and volume to her speech, and had logical 
thought processes.  She had no involuntary movements, 
delusions, suicidal or homicidal ideations, obsessions or 
compulsions, or visual hallucinations.  The Veteran's 
judgment and insight were fair.  The Veteran was diagnosed 
with moderate recurring major depressive disorder and was 
assigned a GAF score of 65.

In October 2008, the Veteran was again formally evaluated by 
VA.  The examination report shows that based on his 
evaluation of the Veteran and the results of testing, the 
physician diagnosed the Veteran as having chronic, recurrent 
major depressive disorder and estimated that her GAF score 
was 55; he explained that her psychiatric disability caused 
her significant occupational impairment and was manifested by 
poor coping skills.

In light of the evidence, the Board finds that an evaluation 
of 50 percent disabling and no higher is warranted for the 
Veteran's major depressive disorder.  The Veteran's major 
depressive disorder is manifested by depressed mood and 
assigned GAF scores of 40 to 65, for the entire period on 
appeal, which represent moderate overall disability.  The 
Veteran's major depressive disorder does not manifest in 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation 
obsessional rituals that interfere with routine activities, 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control, such as unprovoked irritability 
with periods of violence; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances, including work or a worklike 
setting; and an inability to establish and maintain effective 
relationships.  As such, the entitlement to an evaluation of 
50 percent disabling and no higher for the Veteran's major 
depressive disorder is warranted.

In reaching the decision above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to an evaluation in 
excess of 50 percent disabling for major depressive disorder, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

B. Psoriasis

The Veteran seeks an increased evaluation for psoriasis of 
the scalp, currently evaluated as 10 percent disabling, 
pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7806.

Diagnostic Code 7806 provides ratings for dermatitis or 
eczema.  Dermatitis or eczema is to be rated under either the 
criteria under Diagnostic Code 7806 or to be rated as 
disfigurement of the head, face, or neck (Diagnostic Code 
7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 
7805), depending upon the predominant disability.  

Diagnostic Code 7806 provides that dermatitis or eczema that 
involves less than 5 percent of the entire body or less than 
5 percent of exposed areas affected, and; no more than 
topical therapy is required during the past 12-month period, 
is rated noncompensably (0 percent) disabling.  Dermatitis or 
eczema that involves at least 5 percent, but less than 20 
percent, of the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected, or; intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of less 
than six weeks during the past 12-month period, is rated 10 
percent disabling.  Dermatitis or eczema that involves 20 to 
40 percent of the entire body or 20 to 40 percent of exposed 
areas affected, or; systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period, is rated 30 percent disabling.  
Dermatitis or eczema that involves more than 40 percent of 
the entire body or more than 40 percent of exposed areas 
affected, or; constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
during the past 12-month period, is rated 60 percent 
disabling.  38 C.F.R. § 4.118.

Diagnostic Code 7816 provides that psoriasis is to be rated 
under Diagnostic Code 7816 criteria or is to be rated as 
disfigurement of the head, face, or neck (Diagnostic Code 
7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 
7805), depending upon the predominant disability.

Diagnostic Code 7816 provides that psoriasis affecting less 
than 5 percent of the entire body or exposed areas affected, 
and; no more than topical therapy required during the past 
12-month period, is rated noncompensably (0 percent) 
disabling.  Psoriasis affecting at least 5 percent, but less 
than 20 percent, of the entire body, or at least 5 percent, 
but less than 20 percent, of exposed areas affected, or; 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12-month period, is 
rated 10 percent disabling.  Psoriasis affecting 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas affected, or; systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period, is rated 30 percent disabling.  
Psoriasis affecting more than 40 percent of the entire body 
or more than 40 percent of exposed areas affected, or; 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past 12-month period, is rated 60 percent 
disabling.  38 C.F.R. § 4.118. 

In May 2008 the Veteran was afforded a VA C&P skin 
examination.  The Veteran reported to be prescribed 
Ketoconizol shampoo for daily use.  She indicated that it 
provided relief of the itching and discomfort of her scalp 
but did not eliminate the scaling.  The Veteran denied 
undergoing any light therapy and stated that her symptoms are 
usually controlled by the shampoo but that it did not prevent 
the patches from reappearing.  She denied acute flare-ups of 
the condition.  Upon examination, the Veteran was noted to be 
alert and oriented and in no apparent distress.  The Veteran 
had heavy scaling and flaking of the scalp that was worse on 
the posterior aspect of her scalp than on the frontal aspect.  
There was no scarring, disfigurement, or hair loss.  The 
exposed area was noted to be 5 percent and the total body 
surface affected was noted to be 1 percent.  The examiner 
diagnosed the Veteran was seborrhea dermatitis.

In a May 2008 addendum to the May 2008 VA examination report, 
the examiner clarified that the Veteran's condition affected 
5 percent of the total exposed body area, including the head, 
face, neck, and hands.

In October 2008 the Veteran was afforded another C&P skin 
examination.  The Veteran's main symptom was noted to be 
itching and the Veteran did not report any systemic symptoms.  
The condition was noted to be constant and the Veteran was 
treated solely with ointment and shampoo.  Upon examination, 
the Veteran's scalp, face, neck, arms, back, and gluteal 
cleft revealed a single, barely perceptible, scaly, 1 
centimeter patch of scaling on her left forearm and a slight 
scaling of the gluteal cleft.  No scaling on her scalp was 
noted.  There was no evidence of scarring or disfigurement.  
The examiner indicated that the current scaling involved less 
than 1 percent of her total body area and zero percent of her 
exposed skin.  The examiner reported that there was no 
evidence of psoriasis at the examination and diagnosed the 
Veteran with eczema.

In light of the evidence, the Board finds that an evaluation 
in excess of 10 percent disabling for psoriasis is not 
warranted.  The Veteran's psoriasis affects 5 percent of the 
exposed area of the Veteran's body and is not noted to be 
disfiguring.  The Veteran uses medicated shampoos and has not 
been prescribed systemic therapy to control her psoriasis.  
As such, entitlement to an evaluation in excess of 10 percent 
disabling for psoriasis must be denied.

In reaching the decisions above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to an evaluation in 
excess of 10 percent disabling for psoriasis, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

C. Patellar Tendinitis

The Veteran seeks an initial compensable evaluation for right 
and left knee patellar tendinitis and an evaluation in excess 
of 10 percent disabling for right knee patellar tendinitis, 
beginning November 4, 2008.  The Veteran's left knee patellar 
tendinitis is currently evaluated as noncompensably disabling 
and the Veteran's right knee patellar tendinitis is currently 
evaluated as 10 percent disabling pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5024.

Under Diagnostic Code 5024, tenosynovitis is evaluated on the 
limitation of motion of the affected parts.

Diagnostic Code 5003 provides that degenerative arthritis 
that is established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved as 
arthritis, degenerative.  

When there is no limitation of motion of the specific joint 
or joints that involve degenerative arthritis, Diagnostic 
Code 5003 provides a 20 percent rating for degenerative 
arthritis with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, and a 10 percent rating for 
degenerative arthritis with X-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups.  Note 
(1) provides that the 20 pct and 10 pct ratings based on X-
ray findings will not be combined with ratings based on 
limitation of motion.  Note (2) provides that the 20 percent 
and 10 percent ratings based on X-ray findings, above, will 
not be utilized in rating conditions listed under Diagnostic 
Codes 5013 to 5024, inclusive.

When there is some limitation of motion of the specific joint 
or joints involved that is noncompensable (0 percent) under 
the appropriate diagnostic codes, Diagnostic Code 5003 
provides a rating of 10 percent for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion. 

When there is limitation of motion of the specific joint or 
joints that is compensable (10 percent or higher) under the 
appropriate diagnostic codes, the compensable limitation of 
motion should be rated under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. § 
4.71a.  

Separate disability ratings are possible for arthritis with 
limitation of motion under Diagnostic Codes 5003 and 
instability of a knee under Diagnostic Code 5257.  See 
VAOPGCPREC 23-97.  When x-ray findings of arthritis are 
present and a Veteran's knee disability is rated under 
Diagnostic Code 5257, the Veteran would be entitled to a 
separate compensable rating under Diagnostic Code 5003 if the 
arthritis results in noncompensable limitation of motion 
and/or objective findings or indicators of pain.  See 
VAOPGCPREC 9-98.

Diagnostic Code 5256 provides ratings for ankylosis of the 
knee.  Favorable ankylosis of the knee, with angle in full 
extension, or in slight flexion between zero degrees and 10 
degrees, is rated 30 percent disabling.  Unfavorable 
ankylosis of the knee, in flexion between 10 degrees and 20 
degrees, is to be rated 40 percent disabling; unfavorable 
ankylosis of the knee, in flexion between 20 degrees and 45 
degrees, is rated 50 percent disabling; extremely be rated 60 
percent disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5257 provides ratings for other impairment of 
the knee that includes recurrent subluxation or lateral 
instability.  Slight recurrent subluxation or lateral 
instability of the knee is rated 10 percent disabling; 
moderate recurrent subluxation or lateral instability of the 
knee is rated 20 percent disabling; and severe recurrent 
subluxation or lateral instability of the knee is rated 30 
percent disabling.  38 C.F.R. § 4.71a.  Separate disability 
ratings are possible for arthritis with limitation of motion 
under Diagnostic Codes 5003 and instability of a knee under 
Diagnostic Code 5257.  See VAOPGCPREC 23-97.  When x-ray 
findings of arthritis are present and a Veteran's knee 
disability is rated under Diagnostic Code 5257, the Veteran 
would be entitled to a separate compensable rating under 
Diagnostic Code 5003 if the arthritis results in 
noncompensable limitation of motion and/or objective findings 
or indicators of pain.  See VAOPGCPREC 9-98.

Diagnostic Code 5258 provides a 20 percent rating for 
dislocated semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint.  
38 C.F.R. § 4.71a.

Diagnostic Code 5259 provides a 10 percent rating for removal 
of semilunar cartilage that is symptomatic.  38 C.F.R. § 
4.71a.

Diagnostic Code 5260 provides ratings based on limitation of 
flexion of the leg.  Flexion of the leg limited to 60 degrees 
is rated noncompensably (0 percent) disabling; flexion of the 
leg limited to 45 degrees is rated 10 percent disabling; 
flexion of the leg limited to 30 degrees is rated 20 percent 
disabling; and flexion of the leg limited to 15 degrees is 
rated 30 percent disabling.  38 C.F.R. § 4.71a.  See 
VAOPGCPREC 09-04 (separate ratings may be granted based on 
limitation of flexion (Diagnostic Code 5260) and limitation 
of extension (Diagnostic Code 5261) of the same knee joint). 

Diagnostic Code 5261 provides ratings based on limitation of 
extension of the leg.  Extension of the leg limited to 5 
degrees is rated noncompensably (0 percent) disabling; 
extension of the leg limited to 10 degrees is rated 10 
percent disabling; extension of the leg limited to 15 degrees 
is rated 20 percent disabling; extension of the leg limited 
to 20 degrees is rated 30 percent disabling; extension of the 
leg limited to 30 degrees is rated 40 percent disabling; and 
extension of the leg limited to 45 degrees is rated 50 
percent disabling.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 
(separate ratings may be granted based on limitation of 
flexion (Diagnostic Code 5260) and limitation of extension 
(Diagnostic Code 5261) of the same knee joint). 

Normal ranges of motion of the knee are to 0 degrees in 
extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, 
Plate II.  

Diagnostic Code 5262 provides ratings based on impairment of 
the tibia and fibula.  Malunion of the tibia and fibula with 
slight knee or ankle disability is rated 10 percent 
disabling; malunion of the tibia and fibula with moderate 
knee or ankle disability is rated 20 percent disabling; and 
malunion of the tibia and fibula with marked knee or ankle 
disability is rated 30 percent disabling.  Nonunion of the 
tibia and fibula with loose motion, requiring a brace, is 
rated 40 percent disabling.  38 C.F.R. § 4.71a.

In May 2008 the Veteran was afforded a VA C&P examination.  
The Veteran indicated that she was treated for left knee pain 
while in service.  She stated that she sometimes has pain and 
a feeling of instability in the left knee and that the pain 
is exacerbated by prolonged standing.  The Veteran reported 
swelling in both knees.  There was no history of episodes of 
subluxation or dislocation of the knees or inflammatory 
arthritis.  Upon examination, no ligamentous instability of 
the knees was noted.  There was effusion in both knees.  
There was no joint line tenderness in either knee.  There was 
no subpatellar creptitus and the patella tracked normally in 
both knees.  There was some tenderness to palpation of the 
patellar tendon, more on the left than the right.  There was 
slight pain with resisted extension on the lift and minimal 
on the right.  The knees both had zero degrees of extension 
and 104 degrees of flexion that was nonpainful and without 
change on repetition.  X-ray examination of the right knee 
was normal.  X-ray examination of the left knee was normal.  
The examiner diagnosed the Veteran with mild bilateral 
patellar tendinitis.  

In a May 2008 addendum to the May 2008 VA examination report, 
the examiner clarified that the Veteran's knees both have 
zero degrees of extension with zero to 140 degrees of flexion 
that was nonpainful.  The examiner further indicated that 
repetitive motion did not affect anything.

In November 2008 the Veteran was afforded another VA C&P 
examination.  The Veteran reported intermittent pain and 
swelling of both knees and flare-ups a couple of times a 
month.  Examination of the right knee revealed 10 degrees of 
recurvatum (hyperextension) and flexion of 10 to 125 degrees.  
The Veteran reported pain throughout the range of motion.  No 
additional limitation was noted upon repetitive motion.  
There was no swelling, tenderness, or ligamentous laxity of 
right knee.  Examination of the left knee revealed 10 degrees 
of recurvatum (hyperextension) and flexion of 0 to 130 
degrees.  There was no additional limitation upon repetitive 
motion of the left knee.  There was tenderness along the 
inferior patellar border of the left knee.  No ligamentous 
instability was noted with the left knee.  X-rays of the 
knees revealed mild degenerative changes.  The examiner 
diagnosed the Veteran with bilateral patellar tendinitis with 
mild degenerative changes.

In light of the evidence, the Board finds that an initial 
evaluation of 10 percent disabling, and no higher, is 
warranted for the Veteran's right and left knee patellar 
tendinitis.  The Board finds that an evaluation in excess of 
10 percent disabling for right knee patellar tendinitis, for 
the period beginning November 4, 2008, is not warranted.  For 
the entire period on appeal the Veteran's right knee 
manifested a diagnosis of patellar tendinitis.  The Veteran's 
right knee patellar tendinitis did not manifest ankylosis, 
recurrent subluxation or lateral instability, dislocated 
semilunar cartilage, limitation of flexion to 30 degrees, 
extension limited to 15 degrees, or impairment of the tibia 
and fibula.  For the entire period on appeal the Veteran's 
left knee manifested a diagnosis of patellar tendinitis.  The 
Veteran's right knee patellar tendinitis did not manifest 
ankylosis, recurrent subluxation or lateral instability, 
dislocated semilunar cartilage, limitation of flexion to 30 
degrees, extension limited to 15 degrees, or impairment of 
the tibia and fibula.  As such, an initial evaluation of 10 
percent disabling is granted for the Veteran's right and left 
knee patellar tendinitis and an evaluation in excess of 10 
percent disabling for the Veteran's right knee patellar 
tendinitis, for the period beginning November 4, 2008, is 
denied.

The Board notes that it has considered and found inapplicable 
Diagnostic Codes 5256, 5257, 5258, 5259, and 5262.

D. Extraschedular

The Board finds that these matters need not be remanded to 
have the RO refer the Veteran's claim to the Under Secretary 
for Benefits or to the Director of the Compensation and 
Pension Service, pursuant to 38 C.F.R. § 3.321(b), for 
assignment of an extraschedular rating.  The Board notes the 
above determinations are based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities, and 
there is no showing that the Veteran's disabilities reflect 
so exceptional or so unusual a disability picture as to 
warrant the assignment of a compensable evaluation on an 
extraschedular basis, and indeed, neither the Veteran nor his 
representative have identified any exceptional or unusual 
disability factors.  See 38 C.F.R. § 3.321.  In this regard, 
the Board observes that there is no showing the disabilities 
result in marked interference with employment.  Moreover, her 
disabilities have not required frequent periods of 
hospitalization, or otherwise rendered impractical the 
application of the regular schedular standards.  In the 
absence of evidence of these factors, the criteria for 
submission for assignment of an extraschedular rating are not 
met.  Thus, a remand this claim to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) is not necessary.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

Service connection for a low back disorder is denied.

Subject to the law and regulations governing payment of 
monetary benefits, for the entire appeal period a 50 percent 
disabling evaluation is granted for major depressive 
disorder.

An evaluation in excess of 10 percent disabling for psoriasis 
of the scalp is denied.

Subject to the law and regulations governing payment of 
monetary benefits, an initial evaluation of 10 percent 
disabling is granted for patellar tendinitis of the right 
knee.

Entitlement to an evaluation in excess of 10 percent 
disabling for patellar tendinitis of the right knee, for the 
period beginning November 4, 2008, is denied.

Subject to the law and regulations governing payment of 
monetary benefits, an initial evaluation of 10 percent 
disabling is granted for patellar tendinitis of the left 
knee.


REMAND

The Veteran seeks an evaluation in excess of 10 percent 
disabling for endometriosis and entitlement to a TDIU.

The issue of entitlement to an evaluation in excess of 10 
percent disabling for endometriosis was previously before the 
Board in September 2008, and it was remanded for the Veteran 
to be afforded an appropriate VA C&P examination to assess 
the disorder's current nature, extent and severity.  In a 
subsequently VA examination report, dated in November 2008, 
the examiner indicates that the examination results regarding 
the Veteran's endometriosis are contained in a separate 
gynecology consultation note, however, there is no record of 
a gynecology consultation in the claims folder dated after 
the September 2008 Board remand.

The Board notes that where the remand orders of the Board or 
the Court are not complied with, the Board errs as a matter 
of law when it fails to ensure compliance, and further remand 
will be mandated.  Stegall v. West, 11 Vet. App. 268 (1998).  
Accordingly, the claim must be remanded for the Veteran to be 
afforded an appropriate VA C&P examination regarding the 
current nature, extent and severity of her endometriosis 
disability.

The Veteran also seeks entitlement to a TDIU.  In the opinion 
above, the Board granted the Veteran an evaluation of 50 
percent for major depressive disorder, an initial evaluation 
of 10 percent for right knee patellar tendinitis, and an 
initial evaluation of 10 percent for left knee patellar 
tendinitis.  As the Veteran's claim of entitlement to a TDIU 
is intertwined with the evaluation of her other disabilities, 
the Board must remand the claim for the RO to readjudicate 
the claim of entitlement to a TDIU based upon the granted 
increases in Veteran's disability evaluations.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The AMC should afford the Veteran an 
examination for her endometriosis 
disability.  The claims folder and a copy 
of this Remand must be made available to 
the examiners who should indicate on the 
examination report that (s)he has 
reviewed the folder in conjunction with 
the examinations.  Any indicated studies 
should be performed.  The examiner should 
determine the current level of severity 
of the Veteran's endometriosis disability 
in accordance with AMIE protocols for 
rating the disability.

2.  The AMC should schedule the veteran 
for an appropriate VA examination.  The 
claims folder should be made available to 
and reviewed by the examiner.  All 
appropriate tests and studies should be 
conducted.  Thereafter, the examiner 
should opine as to whether, without 
regard to the veteran's age or the impact 
of any nonservice-connected disabilities, 
it is at least as likely as not that her 
service-connected disabilities, and in 
particular, her headaches and psychiatric 
disability, either alone or in the 
aggregate, render her unable to secure or 
follow a substantially gainful 
occupation.  In offering this assessment, 
the examiner must comment on report of 
the VA examination that was conducted in 
October 2008.  A complete rationale for 
any opinion expressed and conclusion 
reached should be set forth in a legible 
report.  

3.  Thereafter, the AMC should review and 
readjudicate the claims on appeal, 
including the Veteran's claim of 
entitlement to a TDIU.  If the benefits 
sought are not granted, the Veteran and 
her representative should be provided 
with an SSOC.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


